Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 11/25/19, assigned serial 16/694525 and title “Robot cleaner and operating method thereof”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claims 1 and 11, the prior art of record does not disclose a robot cleaner configured to avoid a stuck situation through an artificial intelligence (AJ), the robot cleaner comprising: at least one processor configured to: assign a reward or a penalty to a compensation model, based on at least one of whether the robot cleaner succeeds in escaping from the stuck situation or an escape time, assign a reward of a first value to the compensation model, when the robot cleaner succeeds 
As per claim 23, the prior art of record does not disclose a robot cleaner to avoid a stuck situation through an artificial intelligence (AJ), the robot cleaner comprising: a bumper sensor measures an impulse applied to a bumper provided in the robot cleaner, and generates a bumper event when the impulse is equal to or greater than a preset impulse, and wherein an at least one processor is configured to determine the robot cleaner as being in the stuck situation, when number of times that the bumper event occurs is equal to or greater than preset number of times.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 1-5, 8-15, and 18-23 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664